In a proceeding to review a determination of the State Rent Administrator which denied an application to decontrol certain housing accommodations, the Administrator appeals from an order annulling the determination and directing him to issue orders of decontrol. Order affirmed, with costs. No opinion. Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to reverse the order and to dismiss the proceeding, with the following memorandum: The State Rent Administrator’s position appears to have been consistent throughout this proceeding and his determination, which follows his own interpretation of his regulations, does not appear to be arbitrary or capricious.